Citation Nr: 0511197	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of 
a back injury, including arthritis.

2.  Entitlement to service connection for arthritis of the 
upper and lower extremities.  

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for cardiovascular 
disease, including hypertension.    

5.  Entitlement to service connection for a kidney 
disorder.  

6.  Entitlement to service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1958 to June 1962.  His awards 
and decorations included the Parachutist Badge.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in July 2001 and 
October 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In January 2005, 
the veteran had a hearing at the RO before the Board, and a 
transcript of that testimony is in the file.  

This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

In a statement, received in December 2002, the veteran 
raised contentions to the effect that he was entitled to a 
permanent and total disability rating for pension purposes.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.342 (2004).  
Under (38 C.F.R. § 3.151(a) (2004)), claims for 
compensation are generally considered to be claims for 
pension.  In this case, however, the veteran had indicated 
that he wished to pursue to VA compensation benefits only 
(see, e.g., VA Form 21-526, received by the RO in October 
2000).  In any event, the veteran's claim for pension has 
not been certified to the Board on appeal nor has it 
otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim 
and it will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2004).  It is referred to 
the RO, however, for appropriate action.


REMAND

Reason for Remand:  Noncompliance with duty to assist 
claimants in obtaining evidence.  VA regulations provide 
that VA will make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or 
agency, to include records from private medical care 
providers.  Such  reasonable efforts will generally consist 
of an initial request for the  records and, if the records 
are not received, at least one follow-up  request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a  follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not  
received, at least one follow-up request to the new source 
or an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).  Remand is required for compliance with this 
regulation as set forth in the following paragraphs.

During his hearing in January 2005, the veteran maintained 
that he was receiving treatment at the VA Medical Center 
(MC) in Decatur, Georgia.  In December 2002, a VA physician 
verified that the veteran was being treated at that 
facility for many of the disabilities at issue.  The 
clinical records reflecting such treatment since July 2002 
have not been associated with the claims folder.

In December 2002, VA requested records from "Southside 
Comp" after the veteran completed an authorization for 
release of records from that facility.  In January 2003, 
Southside Medical Center replied to VA with a form 
indicating that it needed the veteran's birthdate to 
process the request for medical records.  It does not 
appear that VA responded to this request for additional 
information.

In a statement, received in March 2003, the veteran 
indicated that he had received treatment for unspecified 
disorders at the Emory Clinic and at Morehouse Medical.  
Records of that treatment have not been associated with the 
claims folder, and it does not appear that VA provided the 
veteran with the appropriate Release of Information form to 
enable VA to assist him in obtaining records from those 
facilities.

In November 2002, the Appeals Council of the Social 
Security Administration denied the veteran's request to 
review a July 2002 decision of an Administrative Law Judge 
(ALJ).  Records from the Social Security Administration 
have not been associated with the claims folder.

The veteran must cooperate fully with VA's reasonable 
efforts to obtain relevant records from non-Federal agency 
or department custodians.  38 C.F.R. § 3.159(c)(1)(i).

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the appeal is remanded for the 
following actions:

1.  Request records reflecting the 
veteran's treatment from July 2002 to 
the present at the Decatur VAMC.  A 
failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder. 

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  Reply to Southside Medical Center's 
January 2003 request for more 
information to process VA's request for 
records, namely, the veteran's 
birthdate.  

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.  If the requested records are 
unavailable, notify the appellant and 
his representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

3.  Request that the Social Security 
Administration provide an up-to-date 
status report on the veteran's 
application for Social Security 
benefits.  This should include, but is 
not limited to, a copy of that 
application; the medical evidence 
submitted in support of such 
application; and the ALJ's July 2002 
decision denying such benefits.  A 
failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder. 

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

4.  Request that the veteran provide 
the full name and address of Emory 
Clinic and Morehouse Medical; the dates 
of his treatment at those facilities; 
the name of the particular health care 
provider (e.g., physician, physician's 
assistant, nurse practitioner, or 
nurse) who furnished the treatment; and 
the nature of the disease or injury for 
which he was treated.  Then request 
such records directly from the Emory 
Clinic or Morehouse Medical and/or from 
the particular health care provider.  
Also request that the veteran submit 
any such records in his possession.  

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.  If the requested records are 
unavailable, notify the appellant and 
her representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

5.  The veteran and his representative 
are hereby notified that the veteran 
must cooperate fully with VA's 
reasonable efforts to obtain relevant 
records from non-Federal agency or 
department custodians.  38 C.F.R. 
§ 3.159(c)(1)(i).

6.  When all of the requested actions 
have been completed, undertake any 
other necessary development, such as 
the scheduling of any indicated VA 
examinations, and then readjudicate the 
issues of entitlement to service 
connection for the following disorders:  
the residuals of a back injury, 
including arthritis; arthritis of the 
upper and lower extremities; defective 
vision; cardiovascular disease, 
including hypertension; a kidney 
disorder; and diabetes mellitus.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	KATHLEEN K. GALLGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).

